Citation Nr: 0947850	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  01-08 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from December 1963 to 
November 1965.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida that, in part, denied 
the appellant's claim of entitlement to service connection 
for a left knee disorder.  

The Board most recently remanded the case for additional 
development in August 2006.  The case has now been returned 
to the Board for appellate review.


FINDINGS OF FACT

1.  Left knee arthritis was not manifest in service or to a 
degree of 10 percent within one year of service separation 
and is unrelated to service.

2.  There is no competent medical evidence of any nexus 
between the appellant's current left knee disorder and his 
active service.

3.  A left knee disorder did not have its onset during 
service and is unrelated to service.


CONCLUSION OF LAW

Service connection for a left knee disorder is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The appellant was notified of the information necessary to 
substantiate his service connection claim by correspondence 
dated in May 2000 (prior to the initial AOJ decision in this 
matter), January 2001, March 2001, March 2004, May 2005, and 
August 2006.  These documents informed the appellant of VA's 
duty to assist and what kinds of evidence the RO would help 
obtain.  In these letters, the RO informed the appellant 
about what was needed to establish entitlement to service 
connection.  The letters informed the appellant of what 
evidence was required to substantiate the service connection 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was asked to submit 
evidence and/or information in his possession to the AOJ.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed as to 
his service connection claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  This is a 
case in which not all of the appellant's service medical 
treatment records are in evidence.  In particular, only the 
records associated with the service separation examination 
are of record.  The National Personnel Records Center (NPRC) 
was unsuccessful in its extensive and thorough attempts to 
locate these service medical treatment records and issued a 
finding that the records either did not exist or that further 
efforts to locate them would be futile in December 2008.  In 
cases where a veteran's service medical treatment records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist a veteran in 
developing facts pertinent to his claim in a case where 
service records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  No other documents in 
addition to the records already in evidence were found by the 
RO.

The Board must point out, however, that it does not read into 
O'Hare the presumption that the missing medical records 
would, if they still existed, necessarily support the 
appellant's claim.  Case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision when a veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to a 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is 
unfortunate that most of the appellant's service medical 
records are unavailable, the appeal must be decided on the 
evidence of record.

On the other hand, VA reviewed the appellant's separation 
examination records.  Social Security Administration (SSA) 
records have been included in the claims file.  Private and 
VA medical treatment records have been associated with the 
claims file and reviewed.  A third party statement submitted 
by a service comrade of the appellant was reviewed.  The 
appellant was afforded a VA medical examination.  A medical 
opinion is adequate when it is based upon consideration of 
the appellant's prior medical history and examinations and 
also describes the disability in sufficient detail so that 
the Board's "evaluation of the claimed disability will be a 
fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The May 2009 examination was conducted by a medical 
professional, and the associated report reflects review of 
the appellant's prior medical records.  The examination 
included reports of the symptoms for the claimed left knee 
disability and demonstrated objective evaluations.  The 
examiner was able to assess and record the condition of the 
appellant's osteoarthritis as radiographic examination was 
accomplished.

The Board finds that the May 2009 examination report is 
sufficiently detailed with recorded history, impact on 
employment and daily life, and clinical findings relating to 
the appellant's claimed left knee condition.  In addition, it 
is not shown that the examination was in any way incorrectly 
prepared or that the VA examiner failed to address the 
clinical significance of the appellant's claimed left knee 
condition.  Further, the VA examination report addressed 
etiology and onset date.  As a result, the Board finds that 
additional development by way of another examination would be 
redundant and unnecessary.  See 38 C.F.R. § 3.326 and 
38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, 
the Board concludes that the appellant was afforded an 
adequate examination for his claimed left knee disorder.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  In a June 2009 
written statement, the appellant declared that he had no 
other information or evidence to submit.  Therefore, there is 
no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO advised the 
appellant of such information concerning ratings and 
effective dates in a letter issued in August 2006.  In 
addition, because the appellant's service connection claim is 
being denied, the questions of an appropriately assigned 
evaluation and the effective date for a grant of service 
connection are not relevant.  

Even if complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing and content of notice.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.  The Board observes that the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
Veteran.  Thus, the Board finds that any error in the timing 
of the appellant's notification of the VCAA constituted 
harmless error.  Proceeding with this matter in its current 
procedural posture would not therefore inure to the 
appellant's prejudice.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claims 
decided below.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In adjudicating a 
claim, the Board determines whether (1) the weight of the 
evidence supports the claim or, (2) whether the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim.  The appellant prevails in either event.  However, 
if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  

Determinations relative to service connection will be based 
on review of the entire evidence of record.  38 C.F.R. 
§ 3.303(a).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  

Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Review of the appellant's service medical records reveals 
that the appellant underwent a service separation examination 
in September 1965.  On the report of medical history, the 
examining physician noted that the appellant had no 
significant history.  The associated medical examination 
report does not contain any findings pertinent to the left 
knee; the musculoskeletal examination was clinically normal.  

The appellant submitted a claim for pension in August 1983; 
he did not claim any left knee condition.  The appellant 
underwent a VA medical examination in August 1984.  On 
physical examination, his gait was normal and his 
neurological testing was normal.  Reflexes were normal.  The 
examiner indicated that the appellant's only medical problem 
was a psychiatric condition.  The appellant underwent another 
VA examination in October 1984; the appellant stated that 
while he was in service, he had had no medical problems with 
his health.  The examiner noted that, after a long review of 
systems, the appellant's only complaint seemed to surround an 
intermittent eruption of a skin dermatophyte.  On physical 
examination, there were no findings pertinent to the left 
knee.  

The evidence of record includes SSA records dated in the 
1980s.  The appellant did not report any problem with his 
left knee in conjunction with his application for SSA 
disability benefits, and the associated medical records 
include no mention of any left knee condition.  In addition, 
VA and private medical records dated between 1980 and 1990 
contain no complaint of, and no diagnosis of, any left knee 
condition.  There is no indication of any treatment for any 
left knee disorder.

The appellant underwent another VA medical examination in 
June 1991; again he made no mention of any left knee problem.  
On physical examination, the appellant's gait was normal and 
motor testing showed 5/5 strength in all muscle groups.  

During a VA examination certified in July 1991, the appellant 
stated that his nerves had been in bad shape since 1980, that 
his blood pressure was unstable and that his left knee gave 
him problems.  In a June 1991 examination report, the 
examiner noted that the appellant's previous medical history 
did not include anything about the left knee.  On physical 
examination, the appellant's gait was normal and motor 
testing was 5/5 in all groups.  Sensory testing was grossly 
normal.

In a written statement submitted in August 1999, the 
appellant stated that he had injured his left knee when he 
was in service; he said that he was playing softball at the 
time of the injury.  He further stated that he had been in a 
full leg cast for one month and that he was thereafter on 
crutches for another month or two.  He also indicated that 
his left knee had not bothered him a lot until the last 
several years.

Review of the appellant's VA medical treatment records 
reveals that he had undergone x-ray examination of his left 
knee in October 1998.  The x-ray revealed the presence of 
fairly pronounced osteoarthritis of the knee, but there was 
no evidence of any old or recent fractures, joint effusion or 
focal bony abnormalities.  An April 1999 treatment note 
includes a diagnosis of left knee osteoarthritis.

The evidence of record includes a written statement from a 
man who served with the appellant on active duty.  The man 
stated that the appellant had had trouble with his left leg 
while he was in service and that this trouble had kept the 
appellant from performing his duties.  There was no further 
description of what this trouble might have been, how it was 
incurred, or how long it lasted.  The Board does not find 
this statement to be probative inasmuch as there is nothing 
to indicate that the vaguely described "left leg" disorder 
is etiologically related to any current left knee disorder.

A September 2000 treatment report from a family medical 
center indicates that the appellant complained of left knee 
pain from an old injury.  This injury was said to have 
occurred while the appellant was playing football many years 
before.  An October 2000 report from a private orthopedic 
surgeon indicates that the appellant had a chronic history of 
progressive left knee pain and sensation of instability that 
had been getting worse since 1992.  Neither of these reports 
contains any medical opinion that links the appellant's left 
knee disorder to his active military service.

The appellant recently underwent a VA medical examination in 
May 2009; the examiner reviewed the claims file.  The 
appellant complained of left knee pain.  Radiographic 
examination revealed no fracture, no dislocation and no bony 
lesions.  After examining the appellant, the examining 
physician rendered a diagnosis of residuals of left knee 
strain and a current diagnosis of degenerative joint disease 
(DJD).  The examiner concluded that it was less likely than 
not that the current DJD was related to the appellant's 
active military service.  The examiner also concluded that 
the current DJD did not have its onset during the appellant's 
active service.  The examiner opined that the appellant's 
current DJD was more likely age-related than from a specific 
injury to the knee.  In support of this conclusion, the 
examiner noted that the appellant did not have any fracture 
or change in his mechanical axis or any other intrarticular 
bony injury.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.

The appellant contends that he had chronic left knee disorder 
while in service and that he now has the same condition.  It 
is true that a veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

However, where the determinative issue involves causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is possible or plausible is required.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does 
not meet this burden by merely presenting his opinion because 
he is not a medical health professional and his opinion does 
not constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case, while the 
appellant can describe experiencing pain in the left knee, he 
is not competent to diagnosis osteoarthritis as that requires 
radiographic examination and interpretation of the films.  
The same holds true for the comrade who observed the 
appellant having left leg problems in service.  Furthermore, 
there is no medical evidence of record to establish a nexus 
between any in-service incident and the current left knee 
disorder.  

In fact, both the private doctors and the VA doctors who 
treated the appellant between 1980 and 1997 did not mention 
any left knee problems.  These records are highly probative 
in comparison with the present recollections of the appellant 
as they were generated with a view towards medical diagnosis 
and treatment, as opposed to the appellant's current 
assertions made during an attempt to gain compensation 
benefits.  The former generally enjoys an increased 
reliability in the law and the Board presently so assigns 
such probative worth.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).

Based on the totality of the evidence of record, including 
the service treatment records, the reports of VA medical 
examinations and the reports of private and VA medical 
treatment, the Board finds that the preponderance of the 
evidence is against the appellant's left knee service 
connection claim.  The Board concludes that the weight of the 
"negative" evidence, principally in the form of the service 
treatment records (which do not document any claimed in-
service chronic left knee condition), private and VA medical 
evidence that the claimed disorder was not documented by1995 
(30 years after service) and the lack of any competent 
medical opinion finding some etiologic nexus between the 
claimed condition and service exceeds that of the "positive" 
evidence of record, which basically amounts to the 
appellant's contentions.  The lack of any evidence of 
symptoms or clinical findings is itself evidence which also 
strongly suggests that the claimed condition is not traceable 
to disease or injury in service.  Since the preponderance of 
the evidence is against the appellant's service connection 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a left knee disorder is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


